Citation Nr: 0711156	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  04-16 823A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for acute myocardial infarction as secondary 
to left hemifacial spasm, seventh (facial) cranial nerve.

2.  Entitlement to service connection for acute myocardial 
infarction as secondary to left hemifacial spasm, seventh 
(facial) cranial nerve.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran had verified active service from April 1981 to 
October 1991, with over 21 years of active service.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which found that new and material evidence had not 
been submitted to reopen a claim for acute myocardial 
infarction as secondary to service-connected left hemifacial 
spasm of seventh cranial nerve.

In a statement in support of his claim dated November 2002, 
the veteran claimed service connection for congestive heart 
failure.  As this claim has not been developed for appellate 
review, the Board refers it to the RO for appropriate action.

The veteran's claim for service connection for myocardial 
infarction as secondary to service-connected left hemifacial 
spasm is addressed in the remand attached to this decision 
and is remanded to the RO via the Appeals Management Center 
in Washington, D.C.


FINDINGS OF FACT

1.  The veteran did not appeal a November 1996 rating 
decision that denied service connection for an acute 
myocardial infarction as secondary to service-connected left 
hemifacial spasm of seventh cranial nerve, or a May 2003 
rating decision that found that new and material evidence had 
not been submitted to reopen a claim for acute myocardial 
infarction as secondary to service-connected left hemifacial 
spasm of seventh cranial nerve.

2.  Evidence received since the May 2003 rating decision, 
when considered with previous evidence of the record, relates 
to an unestablished fact necessary to substantiate the 
appellant's claim and raises a reasonable possibility of 
substantiating this claim.

CONCLUSIONS OF LAW

1.  The November 1996 and March 2003 rating decisions are 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a); 
3.160(d), 20.302, 20.1103 (2006).

2.  New and material evidence has been received to reopen a 
claim for service connection for acute myocardial infarction 
as secondary to service-connected left hemifacial spasm.  38 
U.S.C.A. §§5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in May 2003, September 2003, 
and September 2004; rating decisions in May 2003 and July 
2003; and a statement of the case in March 2004.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the 
adjudication in the July 2006 supplemental statement of the 
case.  The veteran received additional notification in August 
2006 and submitted additional evidence in February 2007.  
Thus, the Board has remanded the underlying claim for service 
connection and finds that issuance of a supplemental 
statement of the case is required after additional notice is 
provided on that issue.

The Board is also aware of the recent decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006) regarding notice 
requirements for claims to reopen final decisions.  However, 
the issue of whether new and material evidence has been 
submitted to reopen the claim is being resolved in favor of 
the claimant.  Therefore, the Board finds that the 
requirements outlined in Kent for the claim of new and 
material evidence are no longer applicable in this case.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained a 
medical examination in relation to this claim.  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

In a decision dated November 1996, the RO denied the 
veteran's claim for service connection for acute myocardial 
infarction as secondary to service-connected left hemifacial 
spasm of seventh cranial nerve.  In March 2003, the RO found 
that new and material evidence had not been submitted to 
reopen the claim.  A finally adjudicated claim is an 
application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award of disallowance, or by denial on appellate 
review, whichever is earlier.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d); 20.302, 20.1103 (2006).  Thus, 
the November 1996 and the March 2003 decisions became final 
because the appellant did not file a timely appeal.

The claim for entitlement to service connection may be 
reopened if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The veteran filed this 
application to reopen his claim in March 2003.  Under the 
applicable provisions, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a) (2006).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The evidence before VA at the time of the November 1996 
rating decision consisted of service medical records, an 
October 1996 VA medical examination report, a May 1996 
private hospital report, and VA medical reports dated from 
May 1996 to September 1996.  The RO found that there was no 
evidence that the acute myocardial infarction was related to 
the service-connected disability or was incurred in service.  
The claim was again denied in March 2003.

The veteran's service medical records show complaints of 
acute and sharp chest pain that began in March 1984.  
However, the October 1991 retirement examination report notes 
a "normal" heart.  Post-service medical records include VA 
treatment and hospital records which show that in May 1996, 
the veteran was admitted for a stroke work-up for complaints 
of chest pain and received botulinum toxin (Botox) injections 
for the treatment of hemifacial spasms.  Records also show 
that he was admitted again in August 1996, received Botox 
injections, and was diagnosed as having an acute myocardial 
infarction.

The November 1996 rating decision denied service connection 
for acute myocardial infarction as secondary to left 
hemifacial spasm, seventh (facial) cranial nerve because 
there was no evidence that an acute myocardial infarction was 
incurred in service or related to the veteran's service-
connected disability.  The March 2003 rating decision denied 
service connection for acute myocardial infarction as 
secondary to left hemifacial spasm, seventh (facial) cranial 
nerve because the veteran failed to submit new and material 
evidence in support of his claim as the evidence did not show 
any relationship between the acute myocardial infarction and 
the veteran's service-connected disability.

New medical evidence includes a May 2003 private medical 
opinion in which the veteran's family practitioner opined 
that "[i]t is plausible to postulate that his vasovagal 
syncopal episode associated with the injections dropped his 
coronary filling pressures enough to cause his subsequent 
[myocardial infarction] and cardiac damage that day."

The Board finds that the evidence received since the March 
2003 final rating decision, presumed credible for this 
purpose, when viewed with that previously of record, is new 
and material because it raises a reasonable possibility of 
substantiating his claim as it establishes a previously 
unestablished fact, that the veteran's condition is related 
to his service-connected disability.

The Board finds that new and material evidence sufficient to 
reopen the claim has been received.  New and material 
evidence having been submitted, the claim for service 
connection for acute myocardial infarction as secondary to 
service-connected left hemifacial spasm of seventh cranial 
nerve is reopened, and the appeal is granted to that extent 
only.



ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for myocardial 
infarction as secondary to service-connected left hemifacial 
spasm and the claim is reopened.


REMAND

VA has a duty to assist in the development of facts pertinent 
to claims and VA must accomplish additional development of 
the evidence if the record currently before it is inadequate.  
38 U.S.C.A. § 5103A.

In the February 2007 informal hearing brief, the veteran's 
representative contends that the veteran did not receive 
proper notice of the evidence needed to substantiate a claim 
for secondary service connection.  The Board finds that the 
requirements of VA's duty to notify and assist the claimant 
have not been met.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159 (2006).  With respect to notice, the pertinent 
statute provides that, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and their representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the claim.  The notice should 
indicate what information or evidence should be provided by 
the claimant and what information or evidence VA will attempt 
to obtain on the claimant's behalf.  38 U.S.C.A. § 5103(a).

A review of the claims folder shows that compliant notice has 
not been sent to the veteran.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002); Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Specifically, the veteran was not given notice of what was 
required to substantiate his claim for secondary service 
connection for acute myocardial infarction as secondary to 
service-connected left hemifacial spasm of seventh cranial 
nerve, or what evidentiary burdens he must overcome with 
respect to the claim.  Therefore, a remand is required in 
order to allow sufficient notice to the veteran.  Upon 
remand, the veteran will be free to submit additional 
evidence and argument on the question at issue.

In the informal hearing brief, the veteran's representative 
also challenged the January 2005 VA medical opinion claiming 
that it failed to specifically address the issue of 
aggravation.  VA treatment and hospital records show that in 
May 1996, the veteran was admitted for a stroke work-up for 
complaints of chest pain and was given Botox injections for 
the treatment of hemifacial spasms.  Records also show that 
he received Botox injections in August 1996 and later 
experienced an acute myocardial infarction.  The claimant has 
stated that the acute myocardial infarction is related to 
Botox injections he received for the treatment of his 
service-connected hemifacial spasms.  The Board finds that a 
medical examination is needed to determine whether the acute 
myocardial infarction is related to the veteran's service-
connected disability or whether the acute myocardial 
infarction is related to the treatment of the service-
connected disability.

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran and his 
representative of any information or lay 
or medical evidence not previously 
provided that is necessary to substantiate 
the secondary service connection claim for 
acute myocardial infarction as secondary 
to service-connected left hemifacial spasm 
of seventh cranial nerve, and of what 
information or evidence the veteran should 
provide and what information or evidence 
VA will attempt to obtain on his behalf.  
The notice should also ask the appellant 
to provide any evidence in his possession 
that pertains to the claim.  The notice 
must comply with 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b), and any applicable 
legal precedent.  Allow the appropriate 
period of time for response.

2.  Schedule the veteran for a VA 
cardiology examination.  The claims folder 
should be made available to and be 
reviewed by the examiner in conjunction 
with this examination.  This review should 
be indicated in the examination report.  
Specifically, the examiner should provide 
the following opinions:

a)  Is it as likely as not (50 percent 
or more probability) that an acute 
myocardial infarction is due to or 
aggravated by his service-connected 
left hemifacial spasm, seventh (facial) 
cranial nerve disability?

b)  Is it as likely as not (50 percent 
or more probability) that the veteran's 
acute myocardial infarction is due to, 
or the result of treatment for, the 
service-connected left hemifacial 
spasm, seventh (facial) cranial nerve 
disability?

c)  Is it as likely as not (50 percent 
or more probability) that the veteran's 
acute myocardial infarction or any 
underlying cardiovascular disability 
was aggravated (permanently increased 
in severity) by, or was aggravated as 
result of treatment for, the service-
connected left hemifacial spasm, 
seventh (facial) cranial nerve 
disability?

3.  Then, readjudicate the veteran's claim 
for an acute myocardial infarction as 
secondary to left hemifacial spasm, with 
consideration of the any other evidence 
added to the record since the issuance of 
the July 2006 Supplemental Statement of 
Case.  If the decision remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded the 
applicable period of time within which to 
respond.  Thereafter, return the case to 
the Board.

The veteran is hereby informed that failure to report for a 
scheduled examination or failure to cooperate with any 
requested development may result in the denial of the claim. 
38 C.F.R. § 3.655.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that claims remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for development 
or other action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


